Exhibit 10.5 NutriSystem, Inc.Compensation Policy For Non-Employee Directors ANNUAL EQUITY COMPENSATION: • On an annual basis, each non-employee director will receive shares of common stock with a value of $100,000 on a grant date to be determined in advance by the Board of Directors. Shares will be fully vested on the date of grant, but may not be sold until the first anniversary of the date of grant. The number of common shares granted shall be determined by dividing $100,000 by the closing price per common share on the date of grant. ANNUAL CASH COMPENSATION: Annual Cash Retainer Fee for all Non-Employee Directors • $50,000 annual cash retainer for each non-employee director, payable in the amount of $12,500 per quarter in arrears.
